Citation Nr: 1757970	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  10-39 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased disability rating in excess of 30 percent for pseudofolliculitis barbae. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Moore, Associate Counsel





INTRODUCTION

The Veteran, who is the Appellant, served on active duty from September 1978 to January 1986.  The instant matter is a Veterans Benefit Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to ensure a total review of the evidence.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision from the RO in St. Louis, Missouri, which, in pertinent part, continued the 0 percent disability rating for pseudofolliculitis barbae.  Jurisdiction was subsequently transferred to the RO in Winston-Salem, North Carolina.  In October 2015, the Appeals Management Center (AMC) granted an increased disability rating for PFB to 30 percent, effective July 18, 2008, the date of the claim for increased disability rating.  Because the AMC did not assign the maximum disability rating possible, the appeal for an increased disability rating for pseudofolliculitis barbae remains before the Board.  See A.B. v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefits does not abrogate the pending appeal).

On the July 2010 VA Form 9, the Veteran requested a Board hearing at a local VA office; however, the Veteran's spouse advised that the Veteran would not be able to attend the scheduled hearing on December 3, 2013 because the Veteran was incarcerated.  See November 2013 Statement in Support of Claim.  Neither the Veteran nor the representative requested a new hearing; therefore, the hearing request is deemed withdrawn pursuant to 38 C.F.R. § 20.704(d) (2017).

This matter was previously remanded by the Board in April 2015, May 2016, and December 2016 for further development.  In the most recent May 2016 and December 2016 decisions, the Board remanded this matter to associate the color photograph cited in the August 2015 VA skin examination report with the claim file, to include sending the Veteran a second request for the photograph.  In furtherance of the requested development, the AMC sent the Veteran two requests for a copy of the photograph referenced in the August 2015 VA examination report or information regarding the potential whereabouts of the photograph, and advised that VA may make a decision on the claim after 30 days if the requested evidence was not provided.  See May 2016 and December 2016 Correspondence.  The Veteran did not respond to the development requests.  The AMC also requested the photograph from the Fayetteville VA Medical Center (VAMC), the Salisbury VAMC and the RO in Winston-Salem; however, none of the locations is in possession of the photograph.  See April 2017 Reports of General Information and June 2017 Email Correspondence.  Therefore,  the AMC determined that the photograph is unavailable and advised that they would decide the claim based the evidence of record.  See June 2017 Report of General Information and June 2017 Supplemental Statement of the Case.  

The Board finds that the AMC has made reasonable efforts to comply with the Board directive, including sending the Veteran two requests for the photograph, advising that a decision would be made on the available evidence if the Veteran did not reply to the requests, and making continuous efforts to obtain the evidence from the VAMCs and the RO, which were futile pursuant to 38 C.F.R. § 3.159(c) and (e) (2017).  See Stegall v. West, 11 Vet. App. 268 (1998).  Despite the unavailability of the photo, the available evidence is sufficient to rate pseudofolliculitis barbae.  The August 2015 VA examiner reported on the percentage coverage of the entire body and the exposed areas that pseudofolliculitis barbae affects based on examination and personal, first hand observation of the Veteran.  The examiner's assessment as to body percentages covered is the more probative evidence.  Photographs of the same skin disorder directly observed by the VA examiner are less supportive for the examiner's assessment than direct examination of the Veteran's skin; the photographic evidence of skin disorder would be helpful in situations where direct examination is not possible.  The VA examiner also reported on the symptoms and the method of treatment used for the skin disorder, the absence or presence of scarring and disfigurement attributed to the skin disorder, and other pertinent findings that are relevant for rating purposes.  Therefore, the unavailability of the color photograph presents no prejudice to the Veteran.


FINDINGS OF FACT

1.  For the rating period on appeal from July 18, 2008, the service-connected pseudofolliculitis barbae has been manifested by a skin disorder characterized as by raised follicles or papules in the beard area affecting betwee 20 and 40 percent of either the entire body or the exposed areas and use of topical cream. 

2.  For the rating period on appeal from July 18, 2008, the service-connected pseudofolliculitis barbae has not been manifested a skin disorder affecting more than 40 percent of the entire body or exposed areas, and did not require constant or near constant use of systemic therapies such as corticosteroids or other immunosuppressive drugs during the past 12 months.


CONCLUSION OF LAW

For the entire rating period from July 18, 2008, the criteria for an increased disability rating in excess of 30 percent for pseudofolliculitis barbae (PFB) have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.118, Diagnostic Codes 7820-7806 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159 (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In this case, with respect to the issue of an increased rating for pseudofolliculitis barbae, the RO provided the Veteran notice in August 2008, prior to issuing the March 2009 rating decision denying increased rating for pseudofolliculitis barbae; thus, the Board concludes that VA satisfied its duty to notify the Veteran.

The Board finds that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claim file includes service treatment records, post-service VA treatment records, VA examination reports, and the Veteran's lay statements.

The Veteran was afforded VA examinations in January 2009 and August 2015.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiners reviewed the claim file, performed physical examination of the skin, interviewed the Veteran about past and present symptomatology and functional impairment of the pseudofolliculitis barbae, and reported on the relevant rating criteria.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Disability Rating Criteria

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4 (2017).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1. 

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id.  The Board has considered, and found inappropriate, the assignment of staged ratings for any part of the rating period.

Increased Rating for Pseudofolliculitis Barbae

The Veteran contends that the service-connected pseudofolliculitis barbae warrants a disability rating higher than 30 percent.  Specifically, the Veteran has asserted that the 30 percent disability rating does not adequately compensate for pseudofolliculitis barbae symptoms. 

For the entire disability rating period from July 18, 2008, the service-connected pseudofolliculitis barbae has been rated at 30 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 7820-7806.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  The additional code, shown after the hyphen, represents the basis for the rating, while the primary code indicates the underlying source of the disability.  In this case, Diagnostic Code 7820 is used for rating infections of the skin not listed elsewhere (including bacterial, fungal, viral, or other analogous disabilities), while Diagnostic Code 7806 indicates the schedular rating criteria used to rate dermatitis or eczema.  The Board finds that Diagnostic Code 7820-7806 adequately captures the service-connected pseudofolliculitis barbae, which, as a skin disease manifesting in papules and general skin irritation and widespread body coverage is similar to the skin diseases listed under Diagnostic Codes 7820 and 7806.  38 C.F.R. § 4.118.  

Rating Based on Areas Affected and Treatment Methods (Diagnostic Code 7806)

Diagnostic Codes 7820 instructs that infections of the skin not elsewhere in the schedular rating should be rated after consideration of Diagnostic Codes 7801 through 7806.  Under Diagnostic Code 7806, the rating code for dermatitis and eczema, a 30 percent rating is assigned for dermatitis or eczema affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or for dermatitis or eczema that requires systemic therapy, such as corticosteroids or other immunosuppressive drugs, for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent disability rating is assigned for dermatitis or eczema, affecting more than 40 percent of the entire body or more than 40 percent of exposed areas, or for dermatitis or eczema that requires constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs, during the past 12-month period.  38 C.F.R. § 4.118.

After a review of all the evidence, lay and medical, the Board finds that the weight of the lay and medical evidence is against finding that the service-connected pseudofolliculitis barbae has affected more than 40 percent of the entire body or more than 40 percent of exposed areas, or required constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs, during any 12-month period since July 18, 2008, as required for a higher disability rating of 60 percent.  

The record reflects that the Veteran has reported that pseudofolliculitis barbae affects areas exposed to the sun, including the face along the beard.  Further, the Veteran contends that the pseudofolliculitis barbae began in service due to shaving regulations and has worsened since service.  The Veteran reports that pseudofolliculitis barbae has manifested in symptoms of skin irritation, itching, ulcer formation, shedding, crusting, and interference with shaving.  See January 2009 and August 2015 VA examination reports. 

VA examined the skin in January 2009.  The January 2009 VA examiner observed raised follicles along the edge of the beard near the lower cervical area consistent with the diagnosed pseudofolliculitis barbae.  The skin disorder did not require treatment, including photo or light therapy in the past 12 months, and the VA examiner did not observe evidence of ulceration, exfoliation, crusting, or disfigurement on examination.  The VA examiner assessed the pseudofolliculitis barbae affected less than five percent of exposed area, and lesions affected less than one percent of the whole body.  Further, the VA examiner noted that functional impairment included interference with shaving.  

A review of VA treatment records reveals that the Veteran has been prescribed absorbase cream, that is, a topical non-steroidal medication, for daily use to treat the skin disability.  See June 2010 VA treatment record.

VA examined the skin in August 2015.  The VA examiner diagnosed pseudofolliculitis barbae, which again manifested as papules in the beard area.  The VA examiner estimated that pseudofolliculitis barbae affected less than five percent of the total body area, and affected 20 to 40 percent of the exposed area.  The VA examiner noted that the Veteran had treated the skin disorder with constant or near-constant use of topical absorball, (i.e., absorbase cream); however, the Veteran did not use systemic corticosteroids or other immunosuppressive medications, and required no procedures or other systemic topical medications in the past 12 months.  While the VA examiner noted constant or near constant topical treatment with absorbase, a 60 percent rating under Diagnostic Code 7806, requires constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs.  38 C.F.R. § 4.118.  In this case, the Veteran's use of a topical non-steroidal medication is not the type of "systemic therapy" contemplated by Diagnostic Code 7806.  Moreover, even the use of topical corticosteroid treatment, such as skin creams, does not constitute "systemic therapy" under 38 C.F.R. § 4.118.  Johnson v. Shulkin, 862 F.3d 1351 (Fed. Cir. 2017) (holding that systemic therapy means treatment affecting the whole body, whereas topical therapy means treatment pertaining to a particular surface area that affects only the area to which it is applied).  

In sum, the evidence demonstrates that, for the entire initial rating period from July 18, 2008, the service-connected pseudofolliculitis barbae symptoms have included skin irritation from shaving, itching, and shedding, most characteristically manifested by papules affecting the beard area, or approximately 20 to 40 percent of exposed areas, managed by constant or near-constant use of topical non-steroidal cream.  Based on these symptoms, the Board finds that, for the entire initial rating period from July 18, 2008, the service-connected pseudofolliculitis barbae more closely approximates the criteria for a 30 percent disability rating.  38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7806.  In this context, the Board also finds that the service-connected pseudofolliculitis barbae has not affected more than 40 percent of the entire body or more than 40 percent of exposed areas, or required constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs, during any 12-month period since July 18, 2008, as required for a higher disability rating of 60 percent.  Because the preponderance of the evidence is against finding that the evidence more nearly approximates the criteria for a higher 60 percent rating, the benefit of the doubt doctrine is not for application.  See 38 U.S.C § 5107; 38 C.F.R. §§ 4.3, 4.7.

Rating Based on Scarring and Disfigurement (Diagnostic Codes 7800-7805) 

While the evidence is against finding that the criteria for a higher initial rating in excess of 30 percent have been met under Diagnostic Code 7806, the Board has also considered whether a higher disability rating is available under the other rating criteria for skin disabilities.  In addition to ratings based on areas affected and treatment methods (Diagnostic Code 7806), Diagnostic Code 7820 provides that the disability is to be rated as scars or disfigurement of the head, face, or neck under Diagnostic Code 7800, or as scars under Diagnostic Codes 7801 through 7805.  See 38 C.F.R. § 4.118.

Diagnostic Code 7800 addresses scars or disfigurement of the head, face, or neck. Under this Diagnostic Code, a 30 percent rating is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  The next higher, 50 percent, rating is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement.  An 80 percent rating is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.  Id.  

Note (1) to Diagnostic Code 7800 lists the eight characteristics of disfigurement for purposes of evaluation under § 4.118, as follows: (1) scar five or more inches (13 or more centimeters (cm)) in length; (2) scar at least one-quarter inch (0.6 cm) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm); 
 (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm); (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm).  Note (5) states that the characteristics of disfigurement may be caused by one scar or by multiple scars, and that the characteristics required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation. 
38 C.F.R. § 4.118.

Note (3) to Diagnostic Code 7800 provides that unretouched color photographs are to be taken into consideration when evaluating under these criteria.  Moreover, Note (4) states that disabling effects of scars other than disfigurement, such as pain, instability, and residuals of associated muscle or nerve injury, are to be evaluated separately under the appropriate diagnostic code(s).  Id.  

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that the symptoms of the service-connected pseudofolliculitis barbae more nearly approximate the criteria for a higher 50 percent rating under Diagnostic Code 7800. The VA examination reports, which include a photograph associated with the January 2009 Va examination (the photograph from the August 2015 examination being unavailable), do not generally reflect that the pseudofolliculitis barbae has manifested residual scarring.

On review of the Veteran's description of itching, irritation, ulcer formation, crusting, and shedding in the affected area and the January 2009 and August 2015 VA examination reports, including the photograph enclosed with the January 2009 VA examination report, the Board finds that, for the entire initial rating period from July 18, 2008, the pseudofolliculitis barbae more nearly approximates abnormal skin texture in an area exceeding six square inches (39 sq. cm).  The papules related to the pseudofolliculitis barbae affect the beard area, including along the lower cervical area, which is near six square inches.  In this context, however, the Board also finds that the pseudofolliculitis barbae does not more nearly approximate an additional form of disfigurement for purposes of applying Diagnostic Code 7800. 38 C.F.R. § 4.118.  More specifically, the pseudofolliculitis barbae has not resulted in hypo- or hyper-pigmented skin in an area exceeding six square inches, underlying soft tissue missing in an area exceeding six square inches, or skin indurated and inflexible in an area exceeding six square inches.  The January 2009 VA examiner assessed slight induration and hypopigmentation affecting less than six square inches of the body; however, the VA examiner did not observe tissue loss, inflexibility, hyperpigmentation, abnormal texture, scarring, or limitation of motion on examination.  Moreover, with the exception of papules in the beard area, the August 2015 VA examiner observed no evidence of scarring or disfigurement of the head, face, or neck, and no other pertinent physical findings, complications, conditions, signs, or symptoms related to pseudofolliculitis barbae. 

In sum, for the entire initial rating period from October 30, 2008, the pseudofolliculitis barbae has manifested one characteristic form of disfigurement, but no more.  As such, the weight of the evidence is against finding that the symptoms of the service-connected pseudofolliculitis barbae more nearly approximate the criteria for a higher 50 percent rating under Diagnostic Code 7800. 38 C.F.R. § 4.118.  Because the preponderance of the evidence is against finding that the evidence more nearly approximates the criteria for a higher 50 percent rating under Diagnostic Code 7801, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7.

As to the other diagnostic codes relating to the skin, Diagnostic Codes 7801 and 7802 are not applicable because the pseudofolliculitis barbae only affects the head and neck.  Diagnostic Code 7804 is similarly not applicable because the pseudofolliculitis barbae has not resulted in residuals scars, and, to the extent that the papules and reported ulcer formation, shedding, and crusting may be considered analogous to residual scarring, the pseudofolliculitis barbae symptoms have already been considered as disfigurement in the analysis under Diagnostic Code 7800.  To the extent the Veteran has asserted that the pseudofolliculitis barbae papules cause skin irritation, the Board finds that the Veteran has described symptoms such as itching, skin aggravation from shaving, and overall skin irritation that are adequately contemplated by Diagnostic Codes 7806 and 7820, which specifically identify skin disabilities such as dermatitis, eczema, and infections of the skin not listed elsewhere that are more analogous to pseudofolliculitis barbae than the unstable and painful scars contemplated by Diagnostic Code 7804.  Moreover, Diagnostic Code 7804 provides only a 10 percent maximum disability rating for tender or painful scars, so there is no possibility of a higher rating under this code.  As to Diagnostic Code 7805, the Veteran has not indicated any disabling effects not considered by Diagnostic Codes 7800 through 7804; therefore, the Board does not reach any further analysis pursuant to Diagnostic Code 7805.  38 C.F.R. § 4.118.

Extraschedular Referral Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2017).

The United States Court of Appeals for Veterans Claims (Court) has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Yancy v. McDonald, 27 Vet. App. 484 (2016); Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances); Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) ("[t]he rating schedule must be deemed inadequate before extraschedular consideration is warranted").  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 116.  Third, if the first two Thun elements have been satisfied, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun at 116.  In other words, the first element of Thun compares a veteran's symptoms to the rating criteria, while the second element considers the resulting effects of those symptoms; if either prong is not met, then referral for extraschedular consideration is not appropriate.  Yancy, 27 Vet. App. at 494-95.

Turning to the first prong of Thun, the Board finds that the symptomatology and impairment caused by the service-connected pseudofolliculitis barbae does not show anything unique or unusual that would render the schedular rating criteria inadequate.  The Veteran's appeal for an increased disability rating has been based on symptoms including itching, ulcer formation, crusting, shedding, and general irritation.  The schedular rating criteria specifically address and provide disability ratings based on skin disabilities and consider factors such as the area the skin disability covers and the type and frequency of treatment used to manage symptoms.  See 38 C.F.R. § 4.118, Diagnostic Code 7806.  The schedular rating criteria also include ratings based on disfigurement of the head, face, and neck.  See 38 C.F.R. § 4.118, Diagnostic Code 7800, 7813.  For the entire initial rating period on appeal, the pseudofolliculitis barbae manifested skin irritation most characteristically manifested by papules affecting the beard area, including near the lower cervical area, or approximately 20 to 40 percent of exposed areas, managed by topical non-steroidal cream.  The papules and skin irritation have been analogous to abnormal skin texture in an area exceeding six square inches (39 sq. cm) along the beard and neck area.  Accordingly, the Board finds that the schedular rating criteria are adequate to rate the pseudofolliculitis barbae symptoms, and that referral for consideration of extraschedular rating is not required.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 38 U.S.C. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effects on daily life.  In the absence of exceptional factors associated with the pseudofolliculitis barbae, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Lastly, the Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case.  In this case, as distinguished from the facts in Rice, the Veteran reported being employed full time as a driver.  See September 2016 VA treatment record.  In addition, neither the 
Veteran nor the evidence suggests unemployability due to the service-connected pseudofolliculitis barbae or the combined effect of the service-connected disabilities.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, the Board concludes that a claim for entitlement to a TDIU has not been raised by the record.


ORDER

For the entire rating period from July 18, 2008, a disability rating in excess of 30 percent for pseudofolliculitis barbae is denied.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


